Title: From Thomas Jefferson to James Lyle, 3 November 1790
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello November 3. 1790.

I have duly recieved your favor of the 23d. Ult. and wish I could have permitted your trouble on the subject to end there. But the sum is become too important by near 30. years interest to be left in doubt. Doctr. Walker does not question his receipt of such a sum in 1761. or 1762. His entries prove it beyond doubt and his recollection also probably. He only supposes that McCaul failed to charge the estate with it till 5. years after, to wit, Aug. 31. 1766. and that the £200. charged to him in 1766. (for which he finds no entry in his books) is the same which he in fact recieved in 1761. 1762. Since writing to you, I have turned to Mr. Harvie’s books and find an account settled between him and Mr. McCaul in the following words.
Mr. Alexr. McCaul Dr.




£


1762.
Aug. 13.
To ballance of his account from folio 39.
245–3– 1¾


1763.

To 17. hhds. tobacco Wt. 22044 22/6
247–19–10




To 10. hhds. do. 9999 [i.e. 1999] 20/
 99–19– 9




  22. casks.
  3– 6– 0





596– 8– 8¾



Aug.  3.
To ballance of the above account.
301– 8– 0¼


Contra.  Cr.





£


1762.
Dec. 25.
By cash paid pr. orders from Thomas Walker
199–18– 1


1763.

By do. paid Thurmond pr. orders from John Nicholas
 12–



Aug.  3.
By sundry goods had of him as pr. account rendered to this day
 83– 2– 7½




By ballance due to the estate as pr. settlement
301– 8–  ¼





596– 8– 8¾



Thus you will percieve that this article (which was truly of £199–18–1. and not £200. as loosely entered by Dr. Walker) has been acknowleged and settled by Mr. McCaul himself as appears by the testimony of Mr. Harvie. It seems not to have been cash paid into Dr. Walker’s own hands; but drawn out by orders in favor of others, which perhaps have been transferred circuitously thro’ several hands so as to disguise them from your detection.
Another proof from Mr. Harvie’s book is the account he has stated against Dr. Walker, in which this article stands as follows. ‘1762. To cash in account with Mr. McCaul £199–18–1.’ Had Dr. Walker any account with Mr. McCaul at that time and does that throw any light on the subject?
I have no apprehension but that your books will establish the payment of £200. in Aug. 31. 1766. in date as well as sum: and there would never have been a doubt of the £199–18–1 of 1761. 1762. against the evidence of Mr. Harvie and admission of Doctr. Walker, but from your not being able to trace it in Mr. McCaul’s accounts. I must therefore give you the trouble of employing some person to copy the whole accounts of my father’s estate from his death till Mr. Harvie turned over the business to Mr. Nicholas, which was I believe in 1764. Of the transactions subsequent to this event you gave an account to Mr. Nicholas. As all the dealings of the estate were with Kippen & co. their account complete is essential to the settlement of the affairs of the estate. The expence of copying this earlier part of the account, which I now ask, shall be mine. Once possessed of the account fully, I trust I shall be able to decypher these payments. I can get no account of Mr. Harvie’s papers or they might have saved all this trouble.
But there is another kind of evidence I think you must possess. As Dr. Walker seems to have drawn this money in 1761. 1762. by orders, those orders must have been taken in, and put away with the vouchers of the account. If you can find these, it will put the matter out of doubt. If any one or two vouchers can be found, it should establish the whole. Do, my dear Sir, take the trouble to have them sought out, as a sum of near £500. which this becomes now, is too serious a thing to lose for want of proof.
I thought that my mother’s balance had been included in my account which I settled with you and gave bonds for. I am now so near my departure for Philadelphia that it is impossible for me to open two such bundles as that and my account of the  administration of her estate. I will examine into it the next visit I pay here and then write to you.
Be so good as to forward the account asked, to me at Philadelphia by post, together with any further information you can give me.
I shall write you again either from here or there on the subject of my payment of next July. I am with great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

